United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                         REVISED JUNE 28, 2005
                                                                 June 27, 2005
                 IN THE UNITED STATES COURT OF APPEALS
                                                            Charles R. Fulbruge III
                         FOR THE FIFTH CIRCUIT                      Clerk



                             No. 03-60833
                           Summary Calendar



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee

     v.

JAMES O. OGLE,

                  Defendant - Appellant


          Appeal from the United States District Court
             for the Southern District of Mississippi


      ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before HIGGINBOTHAM, DAVIS and PRADO,     Circuit Judges.

PER CURIAM:

     In our previous opinion in this case, we affirmed Defendant-

Appellant Ogle’s conviction and sentence.        See United States v.

Ogle, No. 03-60833, 2004 WL 78109 (5th Cir. 2004) (per curiam)

(unpublished).    Following our judgment, Ogle filed a petition for

certiorari, in which he challenged for the first time the

constitutionality of the Sentencing Guidelines as applied to him.

The Supreme Court granted Ogle’s petition for certiorari, vacated

                                  -1-
our judgment, and remanded the case to this court for further

consideration in light of United States v. Booker, 125 S. Ct. 738

(2005).    We now reconsider the matter in light of Booker and

decide to reinstate our previous judgment affirming Ogle’s

conviction and sentence.

       Because Ogle did not raise any Booker-related challenges to

his sentence until his petition for certiorari, we will not

review his claim absent extraordinary circumstances.       United

States v. Taylor, No. 03-10167, 2005 WL 1155245, at *1 (5th Cir.

May 17, 2005).   Our cases make it clear that an argument not

raised in appellant’s original brief as required by FED. R. APP.

P. 28 is waived.1   Appellant argues that based on remarks made by

the trial judge at sentencing, he can satisfy the plain-error

test discussed in United States v. Mares, 402 F.3d 511, 520-22

(5th Cir. 2005).    Even if appellant can satisfy the plain error

test, he has not met the even more exacting test required to show

the presence of extraordinary circumstances, which requires

appellant to show a “possibility of injustice so grave as to

warrant disregard of usual procedural rules.”      McGee v. Estelle,

       1
       See Procter & Gamble Co. v. Amway Corp., 376 F.3d 496, 499
  th
(5 Cir. 2004)(party waived argument not included in original
brief to panel); Yokey v. Collins, 985 F.2d 222, 225 (5th Cir.
1993). See also 16A C. WRIGHT, A. MILLER & E. COOPER, FEDERAL PRACTICE
AND PROCEDURE § 3974.1 at 501 (1999)(issues not raised in
appellant’s initial brief normally will not be considered by the
court); FED. R. APP. P. 28 (a)(9)(A) which states that an
appellant’s brief must contain “appellant’s contentions and the
reasons for them, with citations to the authorities and parts of
the record on which the appellant relies.”

                                 -2-
722 F.2d 1206, 1213 (5th Cir. 1984) (footnote omitted).

Accordingly, we decline to consider the merits of his Booker

challenge.   Having reconsidered our decision pursuant to the

Supreme Court’s instructions, we REINSTATE OUR JUDGMENT affirming

Ogle’s conviction and sentence.




                                  -3-